DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1,3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 7317166 B2).
Regarding claim 1, Nakamura discloses, Fig.15A-15F, a method of manufacturing an electronic substrate, comprising: forming at least one differential coaxial through-via (46 and 48) in a dielectric core (43) having a first conducting layer (80 in Fig.15 ) on a first side of said dielectric core and a second conducting layer (82) on a second side of said dielectric core opposite said first side, comprising: forming an annular-shaped outer through-via pattern (see 50 and 52 in Fig.15C) extending from said first side to said second side; conductor lining (see 54;Fig.15D) said annular-shaped outer through-via pattern; filling said annular-shaped outer through-via pattern with a dielectric material (60) to complete an outer ground shield enclosure (see 54 and 44;Fig.15D); forming through-holes(see 98 and 100;Fig.15E) through said dielectric material including a first and a second inner signal through-hole via (see 98 and 100), and at least lining said first and second inner through-hole vias with a conductive material (see 46 and 48;Fig.15F) to form first and second inner signal through-vias (see 46 and 48)that couple from said first electrically conducting layer to said second conducting layer (46 and 48 couple from the top surface down to the bottom surface of 40).
Regarding claim 3, Nakamura discloses, wherein said electronic substrate comprises a printed circuit board (see 40).  
Regarding claim 5, Nakamura discloses wherein said at least one differential coaxial via comprises a plurality of said differential coaxial through-vias (see Fig.23).  
Regarding claim 6, Nakamura discloses where said microvias (see via between 102 and 110) are offset by traces from said inner signal through-vias (see 56 and 58).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 1 above, and further in view of Asai et al. (US 2006/0012967 A1 hereinafter Asai).
Regarding claim 2, Nakamura discloses a ground top side contact over (110;Fig.18) and extending beyond said ground shield enclosure (see 44) and  a ground bottom side contact over(see 116;Fig.18) and extending beyond said ground shield enclosure (44); further comprising: forming a top side dielectric layer (see 92;Fig.15D) on said first side and a bottom side dielectric layer on said second side (see forming 94 on bottom side of 43); 

Nakamura fails to specifically disclose wherein said first conducting layer includes a first top side contact over and extending beyond said first inner signal through-via, a second top side contact over  and extending beyond said second inner signal through-via  and wherein said second conducting layer provides a first bottom side contact over and extending beyond said first inner signal through-via, a second bottom side contact over and T78605US02DIV12extending beyond said second inner signal through-via and  forming a first top side microvia and a second top side microvia providing top side contacts extending through said top side dielectric layer to contact said first and second top side contacts, and forming a first bottom side micro via and a second bottom side micro via providing bottom side contacts extending through said bottom side dielectric layer to contact said first and second bottom side contacts.  
Asai discloses  wherein said first conducting layer (1229) includes a first top side contact over (see extended 1229 connected to 1227) and extending beyond said first inner signal through-via (1229), a second top side contact over (see second 1229)  and extending beyond said second inner signal through-via  (see 1229 extending beyond the through hole via) and wherein said second conducting layer provides a first bottom side contact over and extending beyond said first inner signal through-via (see bottom of 1229 connected to 1227), a second bottom side contact over and T78605US02DIV12extending beyond said second inner signal through-via (see bottom of second 1229 connected to 1227) and  forming a first top side microvia (see first top 1227) and a second top side microvia (see second 1227) providing top side contacts (see part of 1227 on top surface of 1222) extending through said top side dielectric layer (see 1222)  to contact said first and second top side contacts, and forming a first bottom side micro via (bottom 1227)  and a second bottom side micro via providing bottom side contacts extending through said bottom side dielectric layer to contact said first and second bottom side contacts (see 1227 extending through 1222 to the bottom surface of 1222).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Asai to modify the through hole vias of Nakamura in order to provide more circuit pathways on the printed circuit board to perform more complex circuit operations.
 Regarding claim 4, Nakamura is silent with respect an IC package.  
Asai discloses an IC package (see 1240).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Asai to modify the printed circuit board of Nakamura in order to perform more complex circuit operations.
	Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 1 above, and further in view of En et al. (US 2005/0258522 A1 hereinafter En).

Regarding claim 7, Nakamura fails to specifically discloses wherein said dielectric material within said ground shield enclosure comprises a dielectric fill material that is different from a material of said dielectric core. 
	En discloses, in Fig.4d, wherein said dielectric material (110) within an enclosure (see 110 within enclosures of 109) comprises a dielectric fill material that is different from a material of said dielectric core (110 uses a resin filler cycloolefin while the core 101 is a BT resin sheet or glass epoxy sheet; para 0782 and para 0784).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of En to modify the materials of the dielectric fill material and the dielectric core material of Nakamura in order to provide electrical insulation while having high mechanical and thermal resistance properties.
 

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848